                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


 IN RE

 APPLICATION FOR SEARCH                                Mag. J. No. 19-135-N
 WARRANT FACEBOOK USER ID                              FILED UNDER SEAL




                                             ORDER

       This matter is before the Court on the United States’ Motion to Substitute Redacted Copies

of the application for a search warrant and accompanying documents. The Court, after having

considered the motion and finding that the best interests of this case will be served by permitted

the substitution of redacted copies of the same for unsealing, ORDERS that the application for

search warrant and accompanying documents in the above-captioned matter be redacted by the

United States within a reasonable time after the return of the search warrant to the Court, and that

the redacted documents will then be unsealed.

       The Clerk is DIRECTED to unseal the case upon receipt of the redacted documents without

further order of the Court.

       DONE AND ORDERED this __________ day of July, 2019.


                                               U.S. Magistrate Judge     Digitally signed by U.S. Magistrate Judge Katherine P. Nelson
                                                                         DN: cn=U.S. Magistrate Judge Katherine P. Nelson, o=Federal
                                                                         Judiciary, ou=U.S. Government,

                                               Katherine P. Nelson       email=efile_nelson@alsd.uscourts.gov, c=US
                                                                         Date: 2019.07 26 14:23:17 -06'00'

                                                     __________________________________
                                                     HON. KATHERINE P. NELSON
                                                     UNITED STATES MAGISTRATE JUDGE
